Per Curiam.

Where a landlord notifies a tenant of decontrolled premises that if he holds over after the expiration of his lease, he will have to pay an increased rental and the tenant does continue to remain in the premises after the term expires, then the law will imply from such holding over an agreement by the tenant to accept such new terms. The fact that the tenant may have expressed his objections to such an increase will be of no avail if after the expiration of his term he continues in possession. The landlord is not precluded from seeking an increase by his acceptance of rent on account.
The final order should be modified by increasing landlord’s recovery for rent for November, 1958 to $225, together with appropriate costs in the court below, and as so modified affirmed, with $25 costs of this appeal to the landlord.
Concur — Hofstadter, J. P., Hecht and Aurelio, JJ.
Final order modified, etc.